Case 2:19-cr-20246-DPH-APP ECF No. 92, PageID.370 Filed 10/27/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

United States of America,
                                              Case No: 2:19-CR-20246
                   Plaintiff,
                                              Honorable Denise Page Hood
vs.

Ricky Handschumacher,

               Defendant.
_______________________________/

                     DECLARATION OF PUBLICATION

      In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the

Federal Rules of Criminal Procedure, notice of the forfeiture was posted on an

official government internet site (www.forfeiture.gov ) for at least 30 consecutive

days, beginning on June 19, 2020 and ending on July 18, 2020. (See,

Attachment 1).

      I declare under penalty of perjury that the foregoing is true and correct.

Executed on October 27, 2020 in the United States.

                                       MICHAEL EL-      Digitally signed by MICHAEL EL-
                                                        ZEIN
                                       ZEIN             Date: 2020.10.27 12:38:37 -04'00'
                                       ________________________________
                                       Michael El-Zein
                                       Assistant United States Attorney
Case 2:19-cr-20246-DPH-APP ECF No. 92, PageID.371 Filed 10/27/20 Page 2 of 4

Attachment 1


                         UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION
             COURT CASE NUMBER: 2:19-CR-20246; NOTICE OF FORFEITURE

        Notice is hereby given that on May 27, 2020, in the case of U.S. v. Ricky
Handschumacher, Court Case Number 2:19-CR-20246, the United States District Court
for the Eastern District of Michigan entered an Order condemning and forfeiting the
following property to the United States of America:

       38.06185149 Bitcoin (19-ICE-001204) which was seized from Ricky
       Handschumacher on May 09, 2019 at 9733 Lake Chrise, located in Port Richey, FL

       900.46813354 Ethereum (19-ICE-001205) which was seized from Ricky
       Handschumacher on May 09, 2019 at 9733 Lake Chrise, located in Port Richey, FL

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (June 19, 2020) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, 231 W. Lafayette, Detroit, MI 48226, and a copy served
upon Assistant United States Attorney Shankar Ramamurthy, 211 W. Fort Street, Suite
2001, Detroit, MI 48226. The ancillary petition shall be signed by the petitioner under
penalty of perjury and shall set forth the nature and extent of the petitioner's right, title or
interest in the forfeited property, the time and circumstances of the petitioner's acquisition
of the right, title and interest in the forfeited property and any additional facts supporting
the petitioner's claim and the relief sought, pursuant to 21 U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
Case 2:19-cr-20246-DPH-APP ECF No. 92, PageID.372 Filed 10/27/20 Page 3 of 4

notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Shankar Ramamurthy, 211 W. Fort Street, Suite 2001, Detroit, MI 48226. This
website provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
Case 2:19-cr-20246-DPH-APP ECF No. 92, PageID.373 Filed 10/27/20 Page 4 of 4


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between June 19, 2020 and July 18, 2020. Below is a summary report that identifies the uptime for each
day within the publication period and reports the results of the web monitoring system’s daily check that
verifies that the advertisement was available each day.

U.S. v. Ricky Handschumacher

Court Case No:              2:19-CR-20246
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   06/19/2020                      24.0                          Verified
         2                   06/20/2020                      24.0                          Verified
         3                   06/21/2020                      24.0                          Verified
         4                   06/22/2020                      24.0                          Verified
         5                   06/23/2020                      24.0                          Verified
         6                   06/24/2020                      24.0                          Verified
         7                   06/25/2020                      24.0                          Verified
         8                   06/26/2020                      24.0                          Verified
         9                   06/27/2020                      24.0                          Verified
        10                   06/28/2020                      24.0                          Verified
        11                   06/29/2020                      24.0                          Verified
        12                   06/30/2020                      24.0                          Verified
        13                   07/01/2020                      24.0                          Verified
        14                   07/02/2020                      24.0                          Verified
        15                   07/03/2020                      24.0                          Verified
        16                   07/04/2020                      24.0                          Verified
        17                   07/05/2020                      24.0                          Verified
        18                   07/06/2020                      24.0                          Verified
        19                   07/07/2020                      24.0                          Verified
        20                   07/08/2020                      24.0                          Verified
        21                   07/09/2020                      24.0                          Verified
        22                   07/10/2020                      24.0                          Verified
        23                   07/11/2020                      24.0                          Verified
        24                   07/12/2020                      24.0                          Verified
        25                   07/13/2020                      24.0                          Verified
        26                   07/14/2020                      24.0                          Verified
        27                   07/15/2020                      24.0                          Verified
        28                   07/16/2020                      24.0                          Verified
        29                   07/17/2020                      24.0                          Verified
        30                   07/18/2020                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
